DETAILED ACTION
This action is in response to applicant's amendment filed 07/16/21.
The examiner acknowledges the amendments to the claims.
Claims 36-58 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

To the specification filed 09/12/2018:
In paragraph [0001]:  After “2014,”  --now U.S. Patent No. 10,092,354,-- is inserted.
In paragraph [0001]:  After “2010,” --now abandoned,-- is inserted.


Reasons for Allowance
Claims 36-58 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teaches or renders obvious a system including, inter alia, a film having a first track arrangement and an ablative device having a second track arrangement wherein the first track arrangement is configured to engage with the second track arrangement over a particular location of tissue, and wherein at least one of the first track arrangement or the second track arrangement extends for approximately the entire distance between opposing edges of at least respective one of the device or the film along a straight axis, as in claim 36, or a method including the steps of, inter alia, adhering a film having a first track arrangement to tissue, and engaging the first track arrangement with a second track arrangement of an ablative device to position the device at a certain position relative to tissue, wherein at least one of the first track arrangement or the second track arrangement extends for approximately the entire distance between opposing edges of at least respective one of the device or the film along a straight axis, as in claim 53.  The closest prior art reference Samuels et al. (U.S. Pat. No. 6,925,317) discloses a film (100; see Figure 1A) along a curved path, rather than along a straight axis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        07/28/21